Richardson, Judge:
The merchandise of this case consists of mounted camera lenses which were imported at New York from West Germany. It appears from the official papers before the court on the calendar call that the importer’s attorneys, by letter dated April 22, 1964, made formal request of the collector on plaintiff-importer’s behalf for reliquidation of the involved entry pursuant to 19 U.S.C.A., section 1520(c)(1) (section 520(c)(1), Tariff Act of 1930, as amended), for the correction of clerical error said to have been made in the invoice. It further appears from the record that the collector did not answer or act upon the request for reliquidation, but instead, transmitted the request to this court along with the official papers as a protest.
*887Inasmuch as the collector has not yet acted upon the request for reliquidation, no valid protest against the collector’s decision on such request is before the court. As such, the instant proceeding is dismissed without prejudice.
Judgment will be entered accordingly.